

114 S1954 IS: Incentives to Educate American Children Act of 2015
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1954IN THE SENATE OF THE UNITED STATESAugust 5, 2015Mr. Wyden introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide a tax incentive to individuals teaching in
			 public elementary and secondary schools located in rural or high
			 unemployment
			 areas and to individuals who achieve certification from the National Board
			 for Professional Teaching Standards, and for other purposes.
	
 1.Short titleThis Act may be cited as the Incentives to Educate American Children Act of 2015 or the I Teach Act of 2015.
		2.Refundable tax credit
			 for individuals teaching in public elementary and secondary schools
			 located in
			 high
			 poverty or rural areas and certified teachers
			(a)In
 generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 36B the following new section:
				
					36C.Tax credit for
				individuals teaching in elementary and secondary schools located in
			 high
				poverty or rural areas and certified teachers
						(a)Allowance of
 creditIn the case of an eligible teacher, there shall be allowed as a credit against the tax imposed by this subtitle for the taxable year an amount equal to the applicable amount for the eligible academic year ending during such taxable year.
						(b)Applicable
 amountFor purposes of this section—
							(1)Teachers in
				schools in rural areas or schools with high poverty
								(A)In
 generalIn the case of an eligible teacher who performs services in a public kindergarten, elementary school, or secondary school described in subparagraph (B) during the eligible academic year, the applicable amount is $1,000.
								(B)School
 describedA public kindergarten, elementary school, or secondary school is described in this subparagraph if—
 (i)at least 75 percent of the students attending such kindergarten or school receive free or reduced-cost lunches under the school lunch program established under the Richard B. Russell National School Lunch Act, or
 (ii)such kindergarten or school has a school locale code of 41, 42, or 43, as determined by the Secretary of Education.
									(2)Certified
 teachersIn the case of an eligible teacher who is certified by the National Board for Professional Teaching Standards for the eligible academic year, the applicable amount is $1,000.
							(3)Certified
 teachers in schools in rural areas or schools with high povertyIn the case of an eligible teacher described in both paragraphs (1) and (2), the applicable amount is $2,000.
							(c)Eligible
 teacherFor purposes of this section, the term eligible teacher means, for any eligible academic year, an individual who is a kindergarten through grade 12 classroom teacher or instructor on a full-time basis for such eligible academic year in a public kindergarten, elementary school, or secondary school.
						(d)Additional
 definitionsFor purposes of this section—
							(1)Elementary and
 secondary schoolsThe terms elementary school and secondary school have the respective meanings given such terms by section 9101 of the Elementary and Secondary Education Act of 1965.
							(2)Eligible
 academic yearThe term eligible academic year means any academic year ending in a taxable year beginning after December 31, 2015.
 (3)Public kindergarten, elementary school, or secondary schoolThe term public kindergarten, elementary school, or secondary school means— (A)a public kindergarten, or a public elementary school or secondary school, of a State (as defined in section 9101 of the Elementary and Secondary Education Act of 1965), or
 (B)an elementary school or secondary school operated or funded by the Bureau of Indian Education.. (b)Conforming amendments (1)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting , 36C after 36B.
 (2)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following new item:
					Sec. 36C. Tax credit for
				individuals teaching in public elementary and secondary schools
			 located in
			 high
				poverty or rural areas and certified
				teachers..
				(c)Effective
 dateThe amendments made by this section shall apply to academic years ending in taxable years beginning after December 31, 2015.